Citation Nr: 0727792	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected death pension.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had recognized guerilla service in 1945.  He died 
in 1978.  The appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran had recognized guerilla service from February 
1945 to May 1945.

2.  The appellant filed her claim for VA death benefits, 
including accrued benefits, in 2002, more than a year after 
the veteran's death in 1978.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 107, 1541 (West 2002); 
38 C.F.R. §§ 3.40, 3.41 (2006).

2.  The appellant's claim for entitlement to accrued benefits 
was not filed within the required time.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the appellant VCAA notices in 
June 2002 and May 2004.  Those notices informed the appellant 
of the type of information and evidence that was needed to 
substantiate claims for service connection for the cause of 
the veteran's death, for non-service-connected death pension, 
and for accrued benefits.  The notices did not inform the 
appellant of the type of evidence necessary to establish a 
disability rating or an effective date.

Despite the inadequacy of the VCAA notice as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board herein denies the claims for non-
service-connected death pension and accrued benefits.  
Therefore, no rating for any claimed disability of the 
veteran will be assigned, and no effective date for any 
claimed benefit will be established; so there is no 
possibility of prejudice to the appellant on the matters of 
disability ratings or effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
As the claims on appeal were filed long after the veteran's 
death, medical examination of the veteran is not possible.  
The appellant has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, the Board finds such error to be 
harmless error that would not reasonably affect the outcome 
of the veteran's claim.

Non-Service-Connected Death Pension

Under certain circumstances, VA pays non-service-connected 
death pension to surviving spouses of veterans of a period of 
war.  38 U.S.C.A. § 1541.  The threshold question in this 
case is whether the veteran had service that makes his 
surviving spouse eligible for VA death pension.

During his lifetime, the veteran reported having had military 
service in the Republic of the Philippines from 1942 to 1946.  
Statutes and regulations define veteran status and applicable 
types of service for the purpose of eligibility for VA 
benefits.  A veteran is defined as a "person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  Some VA benefits are available for several types 
of Philippine military service, including service in the 
regular Philippine Scouts, other Philippine Scouts, 
Commonwealth Army of the Philippines, and guerilla service, 
both recognized and unrecognized.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  Active service will be the period 
certified by the United States service department.  38 C.F.R. 
§ 3.41(a).

On a form completed in September 1957, a United States Army 
official certified that the veteran had recognized guerilla 
service from February 2, 1945, to May 31, 1945.  Recognized 
guerilla service is included as United States service for 
purposes of eligibility for compensation, dependency and 
indemnity compensation, and burial allowance, but not for 
non-service-connected death pension benefits.  38 C.F.R. 
§ 3.40(c).  As recognized guerilla service does not create 
eligibility for non-service-connected death pension for a 
veteran's survivors, the Board denies the appellant's appeal 
for non-service-connected death pension.

Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  An 
application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 
3.152(b).

The veteran died in December 1978.  The appellant has 
submitted records indicating that the veteran may have been 
seen at VA medical facilities in 1976.  There is no direct 
evidence that the veteran had any claims for VA benefits 
pending at the time of his death.  The appellant filed her 
claim for VA death benefits in 2002.  As her claim was not 
filed with one year after the veteran's death, accrued 
benefits may not be awarded.  While VA amended portions of 
38 C.F.R. § 3.1000 in late 2006, see 71 Fed. Reg. 78,368 
(Dec, 29, 2006), there was no amendment of the claim filing 
deadline, so the amendments do not affect the outcome of this 
case.  The law pertaining to eligibility for accrued benefits 
is dispositive of this issue.  Therefore, the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to non-service-connected death pension is not 
warranted.  Entitlement to accrued benefits is not warranted.  
The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


